DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

In the amendment filed on 20 January 2021, the following changes have been made: Claims 21, 28, and 35 have been amended.
Claims 21-40 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2021 has been entered.

Notice to Applicant

In light of the specification [0084], the examiner acknowledges that the applicant does not construe a computer storage medium as being transitory per se (e.g. radio waves) 
In light of the specification [0021]-[0079], “cognitive medical decision support system” in claim 35 is interpreted to mean the same as “second opinion system”.
Under BRI, recovery process and treatment are interpreted to mean the same.
For examination purposes, the “second opinion system” was interpreted to be a label since the name of a system does not change its functionality.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 21-27), an article of manufacture (claims 28-34), and a machine (claim 35-40) which recite steps of analyzing electronic medical records using natural language processing of a patient to identify a medical condition, identifying a set of treatments from a corpus of medical guidelines, evaluating the electronic medical records to identify 
These steps to implement a second opinion system, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from managing personal behavior or relationships or interactions between people by presenting a series of instructions/steps on determining whether a second opinion should be sought.  For example, but for the language describing steps as performed by using a processor and memory, everything else in the context of this claim encompasses human activity.  If a claim limitation, under its broadest reasonable interpretation, covers performance as organizing human activity but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 22-27, 29-34, and 36-40, reciting particular aspects of implementing a second opinion system).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, 
amount to mere instructions to apply an exception (such as sending, by the second opinion recommendation system, a notification indicating that a second opinion should be sought amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0021] to [0100], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of identifying, by the second opinion recommendation system, a set of treatments from a corpus of medical treatment guidelines for the patient's medical condition amounts to mere data gathering; recitation of comparing, by the second opinion recommendation system, a recovery process of the patient to a recovery process of other patients that are undergoing a same treatment to that of the current treatment for the same or similar medical condition amounts to selecting a particular data source or type of data to be manipulated, which amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims 22-27, 29-34, and 36-40 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 23, 25-27, 30, 32-34, 37, and 39-40  additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 22, 29, and 36 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, and claims 24, 31, and 38  additional limitations which add insignificant extra-solution activity to the abstract idea by selecting 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as electronic medical records (EMRs) of a patient to identify a medical condition associated with the patient, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); calculates a second opinion recommendation score in a range of 0 to 1 to indicate differences between the recovery' process of the patient to the recovery process of other patients, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); comparing, by the second opinion recommendation system, a recovery process of the patient to a recovery process of other patients that are undergoing a same treatment to that of the current treatment for the same or Versata Dev. Group, MPEP 2106.05(d)(II)(iv).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 25-26, 28-30, 32-33, 35-37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Siva et al. (WO2015157577A2) in view of Beraja et al. (US20110112848A1), and further in view of Pang et al. (Comparing the Blatchford and pre-endoscopic Rockall score in predicting the need for endoscopic therapy in patients with upper GI hemorrhage).
Regarding claim 21, Siva discloses analyzing, by the second opinion recommendation system using computer-implemented natural language processing, electronic medical records (EMRs) of a patient from a corpus of patient EMR data to identify a medical condition associated with the patient ([0009] “FIG. 6 is a simplified flowchart/block diagram, illustrating the process of predictive analytics based on data inputs and outputs throughout a patient's care continuum.” [0021] “The data received by the holistic hospital patient care and management system 10 may include electronic medical records (EMR) data that is both clinical and non-clinical in nature. The EMR clinical data may be received from entities such as, but not limited to, hospitals, clinics, pharmacies, laboratories, and health information 
…using computer implemented natural language processing…. ([0062] “Other data processing techniques now known and later developed may be utilized. In block 86, data processing methods such as natural language processing and other suitable techniques may be used to translate or otherwise make sense of the unstructured data.”)
evaluating, by the second opinion recommendation system, the EMRs of the patient to identify a current treatment being performed to treat the patient's medical condition ([0021] “The EMR clinical data may be received from entities such as, but not limited to, hospitals, clinics, pharmacies, laboratories, and health information exchanges, and detail things such as, but limited to, …psychiatric treatment history…pharmaceutical and supplement intake information....” [0035] “…current medications…”)
comparing, by the second opinion recommendation system, a recovery process of the patient ([0066] “Further sample reports may include a comparison of expected to observed readmission rates for any disease type, adverse event, or category for intervention program-enrolled and not enrolled patients, or readmission rates for intervention- enrolled vs. dropped patients over a period of time for any disease type, adverse event, or category.” [0071] 
to a recovery process of other patients that are undergoing a same treatment to that of the current treatment for the same or similar medical condition ([0096] “…patients with risk factors for AAA rupture, for example, can be treated in a timely manner by the appropriate clinical treatment team to avoid serious and potentially life-threatening adverse clinical outcomes…” [0035] “…current medications…” [0071] “The user may then review and evaluate additional patients on the same target disease list or review patients included on other disease and adverse event lists.”)
the second opinion recommendation system, a second opinion recommendation score ([0047] “The disease/risk logic module 66 is operable to calculate a risk score associated with a specific disease or condition for each patient and subsequently identify those patients who should receive more targeted intervention and care as a result of the assigned risk score (e.g., patient's risk of readmission for a particular condition, patient's risk of the occurrence of one or more adverse events).”)
determining, by the second opinion recommendation system, whether the second opinion recommendation score exceeds a predetermined threshold ([0064] “The risk score (with specific regard to high risk) computed for each patient for a disease of interest is compared to a disease high risk 
responsive to the second opinion recommendation score exceeding the predetermined threshold ([0064] “If the risk score is greater than or equal to the high risk threshold, then the identified patient having the high risk score is identified as 'high risk' and included in a patient list in block 112. In block 114, the patient list and other associated information may then be presented to the intervention coordination team in one or more possible ways, such as transmission to and display on a desktop or mobile device in the form of a text message, e-mail message, web page, etc.”)
sending, by the second opinion recommendation system, a notification indicating that a second opinion should be sought ([0086] Alternatively, a telemedicine session may be initiated when paramedics are assisting a patient and they need immediate assistance or consultation with a physician to deal with a time sensitive condition... In block 200, the selected physician or staff is alerted or notified by a method preferred by that person. The status of the selected physician or staff is updated, as shown in block 202. In block 204, a two-way encrypted video session between the telemedicine physician and the attending personnel is initiated to enable the two parties to communicate, view the patient, share notes, and attend to the patient. In this manner, the best qualified telemedicine physician available may be automatically selected or recommended by the system to be consulted for the care of the patient.”)

Siva does not explicitly disclose however Beraja teaches at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to implement a second opinion recommendation system ([0034] “It should be noted that the method aspects of the present invention are preferably computer implemented methods and, more particularly, at least one step is preferably carried out using a computerized device. In short, a computerized system according to the present invention is meant to include any device having a processor and a memory.”)
identifying, by the second opinion recommendation system……, a set of treatments from a corpus of medical treatment guidelines for the patient's medical condition ([0016] “At least one of the rules may be applied to the medical recommendations presented to the user to limit the medical recommendations presented to the user. The rule may be an insurance rule, an insurance reimbursement rule, medical practices rules, medical diagnosis rules, medical procedure rules, medication rules, testing rules, a patient information rule, a healthcare provider rule, a medical facility rule, a medical society rule, a regulatory rule, a medical therapy, or an evidence based rule. The plurality of medical related information databases may include medical analysis information used to make a medical related decision. The medical related decision may include a medical condition determination, a prescribed 
medical treatment guidance data in the corpus of medical treatment guidance data being guidelines that guide medical professionals in decisions and criteria regarding diagnosis, management, and treatment in specific areas of healthcare ([0106] “The system of the present invention contemplates that the rules may be any medical related rules. For example, the rules may be insurance reimbursement rules, medical practice rules, medical diagnosis rules, medical procedure rules, medication rules, medical testing rules, medical therapy rules or any other type of medical related rules.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where a processor and memory are utilized and the set of treatments extracted are treatment guidelines for the patient’s medical condition. The motivation for the combination of prior art elements is to provide medical recommendations relating to the plurality of medical conditions (See Beraja, Abstract).

Siva in view of Beraja does not explicitly disclose however Pang teaches wherein, in comparing the recovery process of the patient to the recovery process of other patients, the second opinion recommendation system calculates a second opinion recommendation score in a range of 0 to 1 to indicate differences between the recovery process of the patient to the recovery process of other patients ([Figure 2, pg. 1138] Figure 2 discloses the Blatchford score ranging from 0 to 18 where two types of data in different colors are provided to compare the histograms.)

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541
F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16
USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%."
The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range." Likewise, the prior art for the present application "overlap or lie inside ranges disclosed by the prior art" where the range of 0 to 1 lie inside the Blatchford Score range of 0 to 18.)

wherein a second opinion recommendation score closer to 0 indicates that the patient is being treated properly and wherein a second opinion recommendation score closer to 1 indicates that the patient should seek a second opinion ([Figure 2, pg. 1138] The histogram in Figure 2 discloses that for a score of 0 no therapeutic endoscopy is required for about 6% of patients at their EGD (pg. 1136) while for a score of 1 therapeutic endoscopy was required for about 10.5% of patients at their EGD.)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have a second recommendation score system in the range of 0 to 1 for determining whether a patient should seek a second opinion based on the score. The motivation for the combination of prior art elements is to determine whether a therapeutic endoscopy should be sought. (See Pang, Abstract).

Regarding claim 22, Siva does not explicitly disclose however Beraja teaches wherein the determined difference is one of being under treated or being over treated, wherein the patient being under treated is determined by the patient failing to receive medications or procedures that are recommended by treatment guidelines for patients with similar medical conditions ([0078] “The medical treatment conflict check system 42 may also identify other errors that may be caused by a lack of action on the part of the medical professional M. For example, the medical treatment 
and wherein the patient being over treated is determined by the patient being prescribed medications or procedures that are not recommended by treatment guidelines for patients with similar medical conditions ([0064] If, however, it is determined that the proposed medical treatment does not produces a better treatment result, and it is not in compliance with at least one of the standards, or rules, in the standards database, then the medical professional M that is prescribing the particular medical treatment may be identified by the reporting system 36.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where a difference between undertreated and over treated is established. The motivation for the combination of prior art elements is to provide medical recommendations relating to the plurality of medical conditions (See Beraja, Abstract).
Regarding claim 23, Siva discloses comparing, by the second opinion recommendation system, a recovery process of the patient ([0066] “Further sample reports may include a comparison…” [0071] “…John Smith has heart failure… The user may then review and evaluate additional patients 
to a recovery process of other patients that have undergone a same treatment for the same or similar medical condition ([0096] “…patients with risk factors for AAA rupture, for example, can be treated in a timely manner by the appropriate clinical treatment team to avoid serious and potentially life-threatening adverse clinical outcomes…”)
and have moved to other treatments for the medical condition ([0115] “Specifically, patient knowledge around palliative care options is important because the institution of palliative care interventions in the early stages of cancer may allow oncologists (with proper patient input and feedback) to re-align their focus on simultaneously addressing treatment concerns, …, radiation therapy, or other anti-cancer treatments.”)
and responsive to the recovery process of the patient failing to coincide with the recovery process of the other patients that have undergone the same treatment ([0039] “For example, the attending physician and the nursing staff may access the patient data as well as receive automatically-generated alerts regarding the patient's status, and missed or delayed treatment.” [00108] “One recent national concern around providing effective care for oncology patients is that patient preferences are not adequately communicated in a timely manner.”)
sending, by the second opinion recommendation system, a notification indicating that the second opinion should be sought ([0086] Alternatively, a telemedicine session may be initiated when paramedics are assisting a patient and they need immediate assistance or consultation with a physician to deal with a time sensitive condition... In block 200, the selected physician or staff is alerted or notified by a method preferred by that person. The status of the selected physician or staff is updated, as shown in block 202. In block 204, a two-way encrypted video session between the telemedicine physician and the attending personnel is initiated to enable the two parties to communicate, view the patient, share notes, and attend to the patient. In this manner, the best qualified telemedicine physician available may be automatically selected or recommended by the system to be consulted for the care of the patient.”)
along with an indication of the other treatments for the medical condition ([00124] “The system and method may further automatically present a care plan to include recommended intervention and treatment options.”)
Regarding claim 25, Siva discloses recommending, by the second opinion recommendation system, that a medical professional implementing the current treatment be consulted ([00133] “…the situation analysis simulator is used to analyze current data and generate recommendations. [0096] “As a result of having a reliable warning tool using the predictive model, patients with risk factors for AAA rupture, for example, 
Regarding claim 26, Siva discloses recommending, by the second opinion recommendation system, that a different medical professional other than the medical professional implementing the current treatment be consulted ([0086] “Alternatively, a telemedicine session may be initiated when paramedics are assisting a patient and they need immediate assistance or consultation with a physician to deal with a time sensitive condition. … This information is used to select a physician or other telemedicine staff that are available for the present telemedicine session. The physicians' medical specialties are considered for the selection. In block 196, the available physicians and staff are displayed by specialty area. A selection may be recommended by the system taking all data into account or received by a manual selection by the attending personnel, as shown in block 198.”)
Regarding claim 28, Siva discloses analyze, using computer-implemented natural language processing, electronic medical records (EMRs) of a patient from a corpus of patient EMR data to identify a medical condition associated with the patient ([0009] “FIG. 6 is a simplified flowchart/block diagram, illustrating the process of predictive analytics based on data inputs and outputs throughout a patient's care continuum.” [0021] “The data received by the holistic hospital patient care and 
…using computer implemented natural language processing…. ([0062] “Other data processing techniques now known and later developed may be utilized. In block 86, data processing methods such as natural language processing and other suitable techniques may be used to translate or otherwise make sense of the unstructured data.”)
evaluate the EMRs of the patient to identify a current treatment being performed to treat the patient's medical condition ([0021] “The EMR clinical data may be received from entities such as, but not limited to, hospitals, clinics, pharmacies, laboratories, and health information exchanges, and detail things such as, but limited to, …psychiatric treatment history…pharmaceutical and supplement intake information....” [0035] “…current medications…”)
compare a recovery process of the patient ([0066] “Further sample reports may include a comparison of expected to observed readmission rates for any 
to a recovery process of other patients that are undergoing a same treatment to that of the current treatment for the same or similar medical condition ([0096] “…patients with risk factors for AAA rupture, for example, can be treated in a timely manner by the appropriate clinical treatment team to avoid serious and potentially life-threatening adverse clinical outcomes…” [0035] “…current medications…” [0071] “The user may then review and evaluate additional patients on the same target disease list or review patients included on other disease and adverse event lists.”)
calculate a second opinion recommendation score ([0047] “The disease/risk logic module 66 is operable to calculate a risk score associated with a specific disease or condition for each patient and subsequently identify those patients who should receive more targeted intervention and care as a result of the assigned risk score (e.g., patient's risk of readmission for a particular condition, patient's risk of the occurrence of one or more adverse events).”)
determine whether the second opinion recommendation score exceeds a predetermined threshold ([0064] “The risk score (with specific regard to high risk) computed for each patient for a disease of interest is compared to a disease high risk threshold in block 110. Each disease is associated with its own high risk threshold.”)
responsive to the second opinion recommendation score exceeding the predetermined threshold ([0064] “If the risk score is greater than or equal to the high risk threshold, then the identified patient having the high risk score is identified as 'high risk' and included in a patient list in block 112. In block 114, the patient list and other associated information may then be presented to the intervention coordination team in one or more possible ways, such as transmission to and display on a desktop or mobile device in the form of a text message, e-mail message, web page, etc.”)
send a notification indicating that a second opinion should be sought ([0086] Alternatively, a telemedicine session may be initiated when paramedics are assisting a patient and they need immediate assistance or consultation with a physician to deal with a time sensitive condition... In block 200, the selected physician or staff is alerted or notified by a method preferred by that person. The status of the selected physician or staff is updated, as shown in block 202. In block 204, a two-way encrypted video session between the telemedicine physician and the attending personnel is initiated to enable the two parties to communicate, view the patient, share notes, and attend to the patient. In this manner, the best qualified 

Siva does not explicitly disclose however Beraja teaches a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to implement a second opinion recommendation system ([0101] “As illustrated in FIG. 10, the plurality of medical information databases 104, the patient information database 106, the medical practices database 108, the questions database 110 and the answers database 112 may be stored on a computer readable medium 114. After having had the benefit of this disclosure, those skilled in the art will appreciate that the computer readable medium 114 may, for example, be a disc, or any other computer storage medium capable of being read on a computer 116. The computer readable medium 114 may be loaded onto a computer 116 so that the databases 104, 106, 108, 110, 112 may be accessed using a user interface 118.”)
identify……, a set of treatments from a corpus of medical treatment guidelines for the patient's medical condition ([0016] “At least one of the rules may be applied to the medical recommendations presented to the user to limit the medical recommendations presented to the user. The rule may be an insurance rule, an insurance reimbursement rule, medical practices rules, medical diagnosis rules, medical procedure rules, medication rules, testing 
medical treatment guidance data in the corpus of medical treatment guidance data being guidelines that guide medical professionals in decisions and criteria regarding diagnosis, management, and treatment in specific areas of healthcare ([0106] “The system of the present invention contemplates that the rules may be any medical related rules. For example, the rules may be insurance reimbursement rules, medical practice rules, medical diagnosis rules, medical procedure rules, medication rules, medical testing rules, medical therapy rules or any other type of medical related rules.”)


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a computer program product which consists of a computer readable medium having a computer readable program. The motivation for the combination of prior art elements is 

Siva in view of Beraja does not explicitly disclose however Pang teaches wherein, in comparing the recovery process of the patient to the recovery process of other patients, the second opinion recommendation system calculates a second opinion recommendation score in a range of 0 to 1 to indicate differences between the recovery process of the patient to the recovery process of other patients ([Figure 2, pg. 1138] Figure 2 discloses the Blatchford score ranging from 0 to 18 where two types of data in different colors are provided to compare the histograms.)

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541
F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16
USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%."
The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 

wherein a second opinion recommendation score closer to 0 indicates that the patient is being treated properly and wherein a second opinion recommendation score closer to 1 indicates that the patient should seek a second opinion ([Figure 2, pg. 1138] The histogram in Figure 2 discloses that for a score of 0 no therapeutic endoscopy is required for about 6% of patients at their EGD (pg. 1136) while for a score of 1 therapeutic endoscopy was required for about 10.5% of patients at their EGD.)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have a second recommendation score system in the range of 0 to 1 for determining whether a patient should seek a second opinion based on the score. The motivation for the combination of prior art elements is to determine whether a therapeutic endoscopy should be sought. (See Pang, Abstract).

Regarding claim 29, the limitations are rejected for the same reasons as stated above for claim 22.
Regarding claim 30, the limitations are rejected for the same reasons as stated above for claim 23.
Regarding claim 32, the limitations are rejected for the same reasons as stated above for claim 25.
Regarding claim 33, the limitations are rejected for the same reasons as stated above for claim 26.
Regarding claim 35, Siva discloses analyze, using computer-implemented natural language processing, electronic medical records (EMRs) of a patient from a corpus of patient EMR data to identify a medical condition associated with the patient ([0009] “FIG. 6 is a simplified flowchart/block diagram, illustrating the process of predictive analytics based on data inputs and outputs throughout a patient's care continuum.” [0021] “The data received by the holistic hospital patient care and management system 10 may include electronic medical records (EMR) data that is both clinical and non-clinical in nature. The EMR clinical data may be received from entities such as, but not limited to, hospitals, clinics, pharmacies, laboratories, and health information exchanges, and detail things such as, but limited to, … prior allergy and adverse medical reactions…” [0048] “Additionally, during disease identification, natural language processing is conducted on unstructured clinical and non-clinical data to 
…using computer implemented natural language processing…. ([0062] “Other data processing techniques now known and later developed may be utilized. In block 86, data processing methods such as natural language processing and other suitable techniques may be used to translate or otherwise make sense of the unstructured data.”)
evaluate the EMRs of the patient to identify a current treatment being performed to treat the patient's medical condition ([0021] “The EMR clinical data may be received from entities such as, but not limited to, hospitals, clinics, pharmacies, laboratories, and health information exchanges, and detail things such as, but limited to, …psychiatric treatment history…pharmaceutical and supplement intake information....” [0035] “…current medications…”)
compare a recovery process of the patient ([0066] “Further sample reports may include a comparison of expected to observed readmission rates for any disease type, adverse event, or category for intervention program-enrolled and not enrolled patients, or readmission rates for intervention- enrolled vs. dropped patients over a period of time for any disease type, adverse event, or category.” [0071] “…John Smith has heart failure… The user may then review and evaluate additional patients on the same target disease list or review patients included on other disease and adverse event lists.” [0094] “The patient then recovers from surgery and is discharged from the hospital.”)
to a recovery process of other patients that are undergoing a same treatment to that of the current treatment for the same or similar medical condition ([0096] “…patients with risk factors for AAA rupture, for example, can be treated in a timely manner by the appropriate clinical treatment team to avoid serious and potentially life-threatening adverse clinical outcomes…” [0035] “…current medications…” [0071] “The user may then review and evaluate additional patients on the same target disease list or review patients included on other disease and adverse event lists.”)
calculate a second opinion recommendation score ([0047] “The disease/risk logic module 66 is operable to calculate a risk score associated with a specific disease or condition for each patient and subsequently identify those patients who should receive more targeted intervention and care as a result of the assigned risk score (e.g., patient's risk of readmission for a particular condition, patient's risk of the occurrence of one or more adverse events).”)
determine whether the second opinion recommendation score exceeds a predetermined threshold ([0064] “The risk score (with specific regard to high risk) computed for each patient for a disease of interest is compared to a disease high risk threshold in block 110. Each disease is associated with its own high risk threshold.”)
responsive to the second opinion recommendation score exceeding the predetermined threshold ([0064] “If the risk score is greater than or equal to the high risk threshold, then the identified patient having the high risk score is 
send a notification indicating that a second opinion should be sought ([0086] Alternatively, a telemedicine session may be initiated when paramedics are assisting a patient and they need immediate assistance or consultation with a physician to deal with a time sensitive condition... In block 200, the selected physician or staff is alerted or notified by a method preferred by that person. The status of the selected physician or staff is updated, as shown in block 202. In block 204, a two-way encrypted video session between the telemedicine physician and the attending personnel is initiated to enable the two parties to communicate, view the patient, share notes, and attend to the patient. In this manner, the best qualified telemedicine physician available may be automatically selected or recommended by the system to be consulted for the care of the patient.”)

Siva does not explicitly disclose however Beraja teaches a processor; and a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to implement a cognitive medical decision support system ([0034] “It should be noted that the method aspects of the present invention 
identify……, a set of treatments from a corpus of medical treatment guidelines for the patient's medical condition ([0016] “At least one of the rules may be applied to the medical recommendations presented to the user to limit the medical recommendations presented to the user. The rule may be an insurance rule, an insurance reimbursement rule, medical practices rules, medical diagnosis rules, medical procedure rules, medication rules, testing rules, a patient information rule, a healthcare provider rule, a medical facility rule, a medical society rule, a regulatory rule, a medical therapy, or an evidence based rule. The plurality of medical related information databases may include medical analysis information used to make a medical related decision. The medical related decision may include a medical condition determination, a prescribed medication, a medical test, a medical procedure recommendation, a medical treatment recommendation, or an insurance reimbursement verification.”)
medical treatment guidance data in the corpus of medical treatment guidance data being guidelines that guide medical professionals in decisions and criteria regarding diagnosis, management, and treatment in specific areas of healthcare ([0106] “The system of the present invention contemplates that the rules may be any medical related rules. For example, 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a computer program product which consists of a computer readable medium having a computer readable program. The motivation for the combination of prior art elements is to provide medical recommendations relating to the plurality of medical conditions (See Beraja, Abstract).


Siva in view of Beraja does not explicitly disclose however Pang teaches wherein, in comparing the recovery process of the patient to the recovery process of other patients, the second opinion recommendation system calculates a second opinion recommendation score in a range of 0 to 1 to indicate differences between the recovery process of the patient to the recovery process of other patients ([Figure 2, pg. 1138] Figure 2 discloses the Blatchford score ranging from 0 to 18 where two types of data in different colors are provided to compare the histograms.)

prima facie case of obviousness exists. In re Wertheim, 541
F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16
USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%."
The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range." Likewise, the prior art for the present application "overlap or lie inside ranges disclosed by the prior art" where the range of 0 to 1 lie inside the Blatchford Score range of 0 to 18.)

wherein a second opinion recommendation score closer to 0 indicates that the patient is being treated properly and wherein a second opinion recommendation score closer to 1 indicates that the patient should seek a second opinion ([Figure 2, pg. 1138] The histogram in Figure 2 discloses that for a score of 0 no therapeutic endoscopy is required for about 6% of 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have a second recommendation score system in the range of 0 to 1 for determining whether a patient should seek a second opinion based on the score. The motivation for the combination of prior art elements is to determine whether a therapeutic endoscopy should be sought. (See Pang, Abstract).

Regarding claim 36, the limitations are rejected for the same reasons as stated above for claim 22.
Regarding claim 37, the limitations are rejected for the same reasons as stated above for claim 23.
Regarding claim 39, the limitations are rejected for the same reasons as stated above for claim 25.
Claims 24, 27, 31, 34, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Siva et al. (WO2015157577A2) in view of Beraja et al. (US20110112848A1), Pang et al. (Comparing the Blatchford and pre-endoscopic Rockall score in predicting the need for endoscopic therapy in patients with upper GI hemorrhage), Nawana et al. (US20140081659A1), and further in view of Gutman et al. (KR20190026640A).
Regarding claim 24, Siva in view of Beraja and Pang does not explicitly disclose however Nawana teaches wherein the other patients are further limited by having a similar demographic profile to that of the patient ([0306] “More particularly, the recovery module 208 can allow a patient to …compare their recovery progress against their personal targets and/or against others having similar demographics to the patient.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use patients of similar demographic profile. The motivation for the use of prior art elements is to provide interventional planning, support, and functional recovery tracking (See Nawana, Abstract).
Regarding claim 27, Siva in view of Beraja and Pang does not explicitly disclose however Gutman teaches wherein the different medical professional is identified by analyzing social media of the patient ([pg. 9] “Every medical professional represents a true identity in social networks.” [pg. 13] “For example, the feedback data may include: the number of times a health care professional is "followed" by another patient user or another health care professional user within the system 100….The answers provided by the medical professionals of the system 100 may include any of the known technologies, for example, embedding tools in a page displaying answers to emails, republishing and sharing via social networks (e. g., " email this answer ", share on Facebook, " good " on Facebook) "Like" on Facebook, "Tweet" the 
Regarding claim 31, the limitations are rejected for the same reasons as stated above for claim 24.
Regarding claim 34, the limitations are rejected for the same reasons as stated above for claim 27.
Regarding claim 38, the limitations are rejected for the same reasons as stated above for claim 24.
Regarding claim 40, the following limitations:
recommend that a different medical professional other than the medical professional implementing the current treatment be consulted
are rejected for the same reasons as stated above for claim 26.
wherein the different medical professional is identified by analyzing social media of the patient
are rejected for the same reasons as stated above or claim 27.


Response to Arguments
Applicant’s arguments filed 20 January 2021 have been considered but are not fully persuasive.
Regarding the 101 rejection, applicant’s arguments have been considered but are moot since they do not apply to the new 101 rejection.
Regarding the 103 rejection, the applicant argues from page 18 to the top of page 21 that Beraja fails to disclose identifying a set of treatments from a corpus of medical treatment guidelines for the patient’s medical condition using a medical condition associated with the patient that has been identified from electronic medical records (EMRs). Applicant builds on the argument and also asserts that while Beraja may describe rules governing medical care in [0106], Beraja teaches away from identifying a set of treatments from a corpus of medical treatment guidelines for the patient’s medical condition. 

Examiner respectfully disagrees with the applicant’s arguments. Examiner asserts that Beraja was not relied upon to teach the limitation of identifying a medical condition associated with the patient from the EMR of the patient. Additionally, Beraja does not teach away from identifying a set of treatments from a corpus of medical treatment guidelines since the word “rule” is a synonym for “guideline” (according to Oxford’s Lexico) where Beraja describes the guidelines as rules. The limitation “a set of treatments from a corpus of medical treatment guidelines” is a broad limitation in that it encompasses a wide variety of embodiments in the field of art that would be considered a treatment and/or a treatment protocol such as “a prescribed medication, a medical test, a medical procedure recommendation, a medical treatment recommendation” which are disclosed in [0016] of Beraja.



Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that Siva is a narrower interpretation of the applicant’s broad claims. Paragraph [0066] discloses the comparison feature of the claim. Paragraph [0071] was cited to show an example of a condition that a patient would recover from. Paragraph [0094] discloses a patient recovering from a surgery and being discharged from the hospital which is equivalent to the recovery process limitation in the claimed language. Paragraph [0096] discloses a similar medical condition to [0094] of the heart called AAA rupture where patients with AAA rupture are all being treated in a timely manner to avoid serious and potentially life-threatening adverse clinical outcomes. Paragraph [0035] discloses a specific way in which the patient (for which the comparison is done against) can be treated; this is through medications currently prescribed. Paragraph [0071], while not required to be mapped to the claimed language of same or similar medical condition because of the recitation of or, discloses that the patients in a list can all have the same medical condition. Together, the cited paragraphs of Siva provide a particular manner in which a 

On pages 26 to 27 the applicant argues that Siva and Beraja do not teach calculating a risk score in a range of 0 to 1 to indicate differences between the recovery process of the patient to the recovery process of other patients, wherein a second opinion recommendation score closer to 0 indicates that the patient is being treated properly and wherein a second opinion recommendation score closer to 1 indicates that the patient should seek a second opinion. On pages 28 to 29 the applicant requests withdrawal of the 103 rejection for the dependent claims.

In regards to the newly added features of the independent claims, applicant’s arguments have been considered but are moot since they do not apply to the newly cited reference. The dependent claims are also still rejected under USC 103.


Prior Art Cited but Not Relied Upon
The following document(s) were found relevant to the disclosure but not applied:
Kiesler, DJ et al. Optimal matches of patient preferences for information, decision-making and interpersonal behavior: Evidence, models and 
This reference is relevant since is describes treatment decision-making, patient-physician match making, and the patient-physician relationship
US20120047105A1.
This reference is relevant since is describes a decision support system which compares recovery processes and determines if a second opinion is needed.


Conclusion



 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349.  The examiner can normally be reached on Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jan Mooneyham can be reached on (571)-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626